Eschweiler, J.
(dissenting): The majority opinion holds as a matter of law that pasteurization of milk is a provision that may lawfully be required within a proper exercise of the legislative discretion vested in the ‘common council. I think, however, that such was not the only question involved under the allegations of the complaint, and that a person so challenging such an ordinance should have an opportunity to do so upon due hearing and with the opportunity to offer testimony from those who have acquired expert knowledge in such particular field of scientific knowledge.